365 S.W.3d 620 (2012)
Earl MILLER, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 97087.
Missouri Court of Appeals, Eastern District, Division Four.
April 24, 2012.
Matthew M. Ward, Assistant Public Defender Woodrail Centre, Columbia, MO, for appellant.
Jennifer A. Wideman, Assistant Attorney General, Jefferson City, MO, for respondent.
KURT S. ODENWALD, C.J., PATRICIA L. COHEN, J., and ROBERT M. CLAYTON III, J.


*621 ORDER

PER CURIAM.
Earl D. Miller (Movant) appeals from the judgment of the Circuit Court of Washington County denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Movant claims that the motion court clearly erred in denying his claim that his plea counsel rendered ineffective assistance by failing to obtain a change of venue.
We have reviewed the briefs of the parties and the record on appeal and find the motion court's decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).